                    Case 1:16-cv-06544-WHP Document 86 Filed 03/25/20 Page 1 of 1


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                           LLP
                                                 ONE MAN HATT AN W EST
                                                                                                       FIRM/AFFILIATE OFFICES
                                                NEW YO RK 10001-8602                                           -----------
                                                            ________                                         BOSTON
                                                                                                            CHICAGO
                                                    TEL: (212) 735-3000                                     HOUSTON
                                                    FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                           PALO ALTO
                                                    www.skadden.com                                     WASHINGTON, D.C.
   DIRECT DIAL                                                                                             WILMINGTON
                                                                                                               -----------
(212) 735-2100                                                                                                 BEIJING
   DIRECT FAX                                                                                                BRUSSELS
(917) 777-2100                                                                                               FRANKFURT
   EMAIL ADDRESS                                                                                             HONG KONG
DAVID.MEISTER@SKADDEN.COM                                                                                      LONDON
                                                                                                              MOSCOW
                                                                                                               MUNICH
                                                                                                                PARIS
                                                                                                             SÃO PAULO
                                                                                                                SEOUL
                                                                       March 23, 2020                         SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                TOKYO
                                                                                                              TORONTO

                    Honorable William H. Pauley III
                    United States District Judge
                    Daniel Patrick Moynihan
                                                                       Application granted.
                    United States Courthouse
                    500 Pearl Street, Room 1920
                    New York, NY 10007

                                          RE:    U.S. Commodity Futures Trading Commission
                                                 (“CFTC”) v. Deutsche Bank AG, 16-cv-06544 (WHP)

                   Dear Judge Pauley:

                           We respectfully submit this letter to update the Court concerning the status of
                   this matter, as the Court directed on January 28, 2020. (ECF No. 82.) Deutsche
                   Bank and the staff of the CFTC have reached a settlement agreement in principal,
                   which is subject to the approval of the Commission. Should the Commission
                   approve, the parties will submit a proposed order to the Court for the Court’s
                   consideration. The parties are continuing to work toward finalizing the settlement
                   and jointly request that the Court grant additional time to finalize the proposed order
                   and for the CFTC staff to seek Commission approval. We propose that we be
                   permitted to report back to the Court by May 26, 2020, either with a further status
                   update or with a proposed order for the Court’s consideration.


                                                                       Respectfully submitted,


                                                                       /s/ David Meister
                                                                       David Meister

                   cc:    Amanda Burks
                          Jim Holl
                                            Dated: March 2, 2020
                                                   New York, New York
